OFFICE   OF   i-HE   ATTORNEY     GENERAL   OF   TEXAS
                                            AUSTIN



    oCI*‘D
         c.MINtI
     mOun .all-                                                &larch29$ 1839




_

         ,
     .
 Air. Charles B. f3laughter,Marah 20, 1939, Page 8




 independent dletriat In same or adjoining oountles.

          Reply to your second queetion:

           We find no praoleion In the,st.atutee allowing
  the coneolidatlon of a rurel hkgb school dietriot In
  one aaunty rith 8x1 independent sahool distriat in umther
  aoun~y. Artiole 2922aa R. C. S. provides for the oeneoll-
  dation of a rural high eahool distriat rlth a aanflguouo
  cormon school distriat, but daee not extend ta dirtriots
  1yS.q in different aaunties. Article 2742b I+.    6b 19
-the only provls%on In the statutes with respeat to OOP-
  aolidation of 8ahool die&riots lying In ditferent aam-
 ~08, and whooa di~triata in diiiaraat     aounticn, ia 0Mvlr
 tobeooneolidMed,    waldlmv8fobeth~~ethereirr~~
 out.

          aeliaY*   that thla ulavors your qusaflon;'W        .
 ara